Case 1:19-mj-00057-PMS Document 66 Filed 06/11/20 Page 1 of 1 Pageid#: 230




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Case No. 1:19mj00057
                                             )
JAMES L. JORDAN,                             )           ORDER
    Defendant,                               )


      Pursuant to 18 U.S.C. §§ 4241(d) and 4247(b), the court previously ordered that
the defendant, James L. Jordan, be detained for psychiatric or psychological treatment
to restore competency. The report of that treatment has now been received by the
court, which report advises that the defendant is competent to understand the nature
and consequences of the proceedings and to assist properly in his defense. A hearing
on this issue was held on June 11, 2020. At this hearing, counsel for the defense and
the Government stated that they wished to rely on the report filed with the court.
      Therefore, the court finds that the defendant is mentally competent for the
charges against him to proceed, in that there is no reasonable cause to believe that the
defendant is presently suffering from a mental disease or defect to the extent that the
defendant is unable to understand the nature and consequences of the proceedings
against him or to assist properly in his defense.
      It is further ORDERED that the defendant remain detained pending further
order of the court.
      ENTERED: June 11, 2020.

                                 /s/   Pamela Meade Sargent
                                 UNITED STATES MAGISTRATE JUDGE
